                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   BRUNSWICK DIVISION



UNITED STATES OF AMERICA,                                                  )
                                                                           )
                                        Plaintiff,                         )
                                                                           )
                 v.                                                        )
                                                                           )           Civil Action No. 2:18-cv-62-LGW-RSB
HERCULES LLC,                                                              )
                                                                           )
                                        Defendant.                         )




CONSENT DECREE FOR INTERIM REMEDIAL DESIGN AND REMEDIAL ACTION

  AT OPERABLE UNIT ONE: OUTFALL DITCH OF THE TERRY CREEK DREDGE

                              SPOIL AREAS/HERCULES OUTFALL SITE

                                                 TABLE OF CONTENTS

I.       BACKGROUND ........................................................................................................................ 1
II.      JURISDICTION ......................................................................................................................... 4
III.     PARTIES BOUND ..................................................................................................................... 4
IV.      DEFINITIONS ............................................................................................................................ 5
V.       GENERAL PROVISIONS ....................................................................................................... 12
VI.      PERFORMANCE OF THE WORK ......................................................................................... 13
VII.     REMEDY REVIEW ................................................................................................................. 17
VIII.    PROPERTY REQUIREMENTS .............................................................................................. 18
IX.      FINANCIAL ASSURANCE .................................................................................................... 27
X.       PAYMENTS FOR RESPONSE COSTS .................................................................................. 31
XI.      NATURAL RESOURCE DAMAGES ..................................................................................... 36
XII.     INDEMNIFICATION AND INSURANCE ............................................................................. 37
XIII.    FORCE MAJEURE .................................................................................................................. 39
XIV.     DISPUTE RESOLUTION ........................................................................................................ 41
XV.      STIPULATED PENALTIES .................................................................................................... 45
XVI.     COVENANTS BY PLAINTIFF ............................................................................................... 50
XVII.    COVENANTS BY SD .............................................................................................................. 54
XVIII.   EFFECT OF SETTLEMENT; CONTRIBUTION ................................................................... 57
XIX.     ACCESS TO INFORMATION ................................................................................................ 59
XX.      RETENTION OF RECORDS ................................................................................................... 61
XXI.     NOTICES AND SUBMISSIONS ............................................................................................. 62
XXII.    RETENTION OF JURISDICTION .......................................................................................... 64
XXIII.   APPENDICES .......................................................................................................................... 65
XXIV.    MODIFICATION ..................................................................................................................... 65
XXV.     LODGING AND OPPORTUNITY FOR PUBLIC COMMENT ............................................. 66
XXVI.    SIGNATORIES/SERVICE ....................................................................................................... 66
XXVII.   FINAL JUDGMENT ................................................................................................................ 67




                                                                    ii
                                    I.      BACKGROUND

       A.      The United States of America (“United States”), on behalf of the Administrator of

the United States Environmental Protection Agency (“EPA”), filed a complaint in this matter

pursuant to Sections 106 and 107 of the Comprehensive Environmental Response,

Compensation, and Liability Act (“CERCLA”), 42 U.S.C. §§ 9606 and 9607.


       B.      The United States in its complaint seeks, inter alia: (1) reimbursement of costs

incurred by EPA and the Department of Justice (“DOJ”) for response actions at the Terry Creek

Dredge Spoil Areas/Hercules Outfall Site in Brunswick, Glynn County, Georgia (“Site”),

together with accrued interest; and (2) performance of interim response actions by the defendant

at Operable Unit One (“OU1”) of the Site consistent with the National Contingency Plan,

40 C.F.R. Part 300 (“NCP”), as set forth in the Interim Record of Decision (“IROD”) issued by

the EPA on June 19, 2017. The Site is currently considered a Superfund Alternative Approach

Site. The Parties acknowledge and agree that this civil action constitutes an “initial action” for

purposes of Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2).


       C.      In accordance with the NCP and Section 121(f)(1)(F) of CERCLA, 42 U.S.C.

§ 9621(f)(1)(F), EPA notified the State of Georgia (the “State”) on September 29, 2017, of

negotiations with potentially responsible party Hercules LLC (“Hercules”) regarding the

implementation of the interim remedial design and remedial action (“RD/RA”) for OU1 of the

Site, and EPA has provided the State with an opportunity to participate in such negotiations and

be a party to this Consent Decree (“CD”).




                                                  1
        D.     In accordance with Section 122(j)(1) of CERCLA, 42 U.S.C. § 9622(j)(1), EPA

notified the U.S. Fish and Wildlife Service and the National Oceanic and Atmospheric

Administration on September 29, 2017, of negotiations with Hercules regarding the release of

hazardous substances that may have resulted in injury to the natural resources under federal

trusteeship and encouraged the trustees to participate in the negotiation of this CD.


        E.     Hercules (hereinafter “Settling Defendant” or “SD”) enters into this CD and does

not admit any liability to Plaintiff arising out of the transactions or occurrences alleged in the

complaint, nor does it acknowledge that the release or threatened release of hazardous

substance(s) at or from the Site constitutes an imminent and substantial endangerment to the

public health or welfare or the environment.


        F.     In response to a release or a substantial threat of a release of a hazardous

substance(s) at or from the Site, SD commenced on or about July 2010, a Focused Remedial

Investigation and Feasibility Study (“Focused RI/FS”) for OU1 pursuant to 40 C.F.R. § 300.430.


        G.     SD completed the Focused RI/FS Report for OU1 on or about December 15,

2014.


        H.     Pursuant to Section 117 of CERCLA, 42 U.S.C. § 9617, EPA published notice of

the completion of the OU1 Focused RI/FS and of the OU1 proposed plan for remedial action on

June 29, 2015, in the Brunswick News, a major local newspaper of general circulation. EPA

provided an opportunity for written and oral comments from the public on the proposed plan for

remedial action. A copy of the transcript of the public meeting is available to the public as part of




                                                  2
the administrative record upon which the Director of the Superfund Division, EPA Region 4,

based the selection of the OU1 interim response action.


        I.      The decision by EPA on the interim remedial action to be implemented at OU1 is

embodied in the IROD, on which the State had a reasonable opportunity to review and comment

and has given its concurrence. The IROD includes EPA’s explanation for any significant

differences between the IROD and the proposed plan as well as a responsiveness summary to the

public comments. Notice of the IROD was published in accordance with Section 117(b) of

CERCLA, 42 U.S.C. § 9617(b).


        J.      Based on the information presently available to EPA, EPA believes that the Work

(as defined in Section IV below) will be properly and promptly conducted by SD if conducted in

accordance with this CD and its appendices.


        K.      Solely for the purposes of Section 113(j) of CERCLA, 42 U.S.C. § 9613(j), the

remedy set forth in the OU1 IROD and the Work to be performed by SD shall constitute a

response action taken or ordered by the President for which judicial review shall be limited to the

administrative record.


        L.      The Parties recognize, and the Court by entering this CD finds, that this CD has

been negotiated by the Parties in good faith and implementation of this CD will expedite the

cleanup of OU1 and will avoid prolonged and complicated litigation between the Parties, and

that this CD is fair, reasonable, and in the public interest.


        NOW, THEREFORE, it is hereby Ordered, Adjudged, and Decreed:



                                                   3
                                    II.     JURISDICTION

       1.      This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331 and 1345, and 42 U.S.C. §§ 9606, 9607, and 9613(b). This Court also has

personal jurisdiction over SD. Solely for the purposes of this CD and the underlying complaint,

SD waives all objections and defenses that it may have to jurisdiction of the Court or to venue in

this District. SD shall not challenge the terms of this CD or this Court’s jurisdiction to enter and

enforce this CD.


                                   III.    PARTIES BOUND

       2.      This CD is binding upon the United States and upon SD and its successors and

assigns. Any change in ownership or corporate or other legal status of SD including, but not

limited to, any transfer of assets or real or personal property, shall in no way alter SD’s

responsibilities under this CD.


       3.      SD shall provide a copy of this CD to each contractor hired to perform the Work

and to each person representing SD with respect to OU1 or the Work, and shall condition all

contracts entered into hereunder upon performance of the Work in conformity with the terms of

this CD. SD or its contractors shall provide written notice of the CD to all subcontractors hired to

perform any portion of the Work. SD shall nonetheless be responsible for ensuring that its

contractors and subcontractors perform the Work in accordance with the terms of this CD. With

regard to the activities undertaken pursuant to this CD, each contractor and subcontractor shall

be deemed to be in a contractual relationship with SD within the meaning of Section 107(b)(3) of

CERCLA, 42 U.S.C. § 9607(b)(3).


                                                  4
                                     IV.     DEFINITIONS

       4.      Unless otherwise expressly provided in this CD, terms used in this CD that are

defined in CERCLA or in regulations promulgated under CERCLA shall have the meaning

assigned to them in CERCLA or in such regulations. Whenever terms listed below are used in

this CD or its appendices, the following definitions shall apply solely for purposes of this CD:


       “Affected Property” shall mean all real property at OU1 of the Site and any other real

property where EPA determines, at any time, that access, land, water, or other resource use

restrictions, and/or Institutional Controls are needed to implement the Remedial Action for OU1,

including, but not limited to, the outfall ditch at the confluence of Dupree Creek that is

approximately 2.5 acres and located at approximate latitude 31.166083 and longitude 81.472483

and is depicted generally on the map attached as Appendix A.


       “CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and

Liability Act, 42 U.S.C. §§ 9601-9675.


       “Consent Decree” or “CD” shall mean this consent decree and all appendices attached

hereto (listed in Section XXIII). In the event of conflict between this CD and any appendix, this

CD shall control.


       “Day” or “day” shall mean a calendar day. In computing any period of time under this

CD, where the last day would fall on a Saturday, Sunday, or federal or State holiday, the period

shall run until the close of business of the next working day.




                                                 5
       “DOJ” shall mean the United States Department of Justice and its successor departments,

agencies, or instrumentalities.


       “Effective Date” shall mean the date upon which the approval of this CD is recorded on

the Court’s docket.


       “EPA” shall mean the United States Environmental Protection Agency and its successor

departments, agencies, or instrumentalities.


       “EPA Hazardous Substance Superfund” shall mean the Hazardous Substance Superfund

established by the Internal Revenue Code, 26 U.S.C. § 9507.


       “EPD” shall mean the Georgia Department of Natural Resources Environmental

Protection Division and any successor departments, agencies, or instrumentalities of the State.


       “Future Response Costs” shall mean all costs, including, but not limited to, direct and

indirect costs, that the United States incurs in reviewing or developing deliverables submitted

pursuant to this CD, in overseeing implementation of the Work, or otherwise implementing,

overseeing, or enforcing this CD, including, but not limited to, payroll costs, contractor costs,

travel costs, laboratory costs, the costs incurred pursuant to ¶ 11 (Emergencies and Releases),

¶ 12 (Community Involvement) (including the costs of any technical assistance grant under

Section 117(e) of CERCLA, 42 U.S.C. § 9617(e)), ¶ 26 (Access to Financial Assurance),

Section VII (Remedy Review), Section VIII (Property Requirements) (including the cost of

attorney time and any monies paid to secure or enforce access or land, water, or other resource

use restrictions and/or to secure, implement, monitor, maintain, or enforce Institutional Controls

including the amount of just compensation), and Section XIV (Dispute Resolution), and all

                                                 6
litigation costs. Future Response Costs shall also include all Interim Response Costs, all Interest

on those Past Response Costs SD has agreed to pay under this CD that has accrued pursuant to

42 U.S.C. § 9607(a) during the period from February 12, 2017, to the Effective Date, and

Agency for Toxic Substances and Disease Registry (ATSDR) costs regarding OU1 of the Site

that are paid on or after February 12, 2017.


        “Institutional Controls” or “ICs” shall mean Proprietary Controls and state or local laws,

regulations, ordinances, zoning restrictions, or other governmental controls or notices that:

(a) limit land, water, or other resource use to minimize the potential for human exposure to

Waste Material at or in connection with the Site; (b) limit land, water, or other resource use to

implement, ensure non-interference with, or ensure the protectiveness of the RA; and/or

(c) provide information intended to modify or guide human behavior at or in connection with the

Site.


        “Interim Record of Decision” or “IROD” shall mean the EPA Interim Record of Decision

relating to Operable Unit 1 at the Site signed on June 19, 2017, by the Superfund Division

Director, EPA Region 4, and all attachments thereto. The IROD is attached as Appendix B.


        “Interim Response Costs” shall mean all costs, including, but not limited to, direct and

indirect costs, (a) paid by the United States in connection with the Site between February 12,

2017, and the Effective Date, or (b) incurred prior to the Effective Date but paid after that date.


        “Interest” shall mean interest at the rate specified for interest on investments of the EPA

Hazardous Substance Superfund, compounded annually on October 1 of each year, in accordance

with 42 U.S.C. § 9607(a). The applicable rate of interest shall be the rate in effect at the time the


                                                  7
interest accrues. The rate of interest is subject to change on October 1 of each year. Rates are

available online at https://www.epa.gov/superfund/superfund-interest-rates


       “National Contingency Plan” or “NCP” shall mean the National Oil and Hazardous

Substances Pollution Contingency Plan promulgated pursuant to Section 105 of CERCLA,

42 U.S.C. § 9605, codified at 40 C.F.R. Part 300, and any amendments thereto.


       “Non-Settling Owner” shall mean any person, other than SD, that owns or controls any

Affected Property. The clause “Non-Settling Owner’s Affected Property” means Affected

Property owned or controlled by Non-Settling Owner.


       “Operable Unit 1” or “OU1” shall mean the outfall ditch which is currently a discharge

ditch that formerly conveyed untreated wastewater containing toxaphene from the former

Hercules Brunswick plant to Dupree Creek. OU1 is located across U.S. Highway 17 from the

former Hercules facility, which is located at 2801 Cook Street, Brunswick, Georgia, 31520. OU1

is approximately 2.5 acres, located at approximate latitude 31.1166083 and longitude 81.472483

and is depicted generally on the map attached as Appendix A.


       “Operation and Maintenance” or “O&M” shall mean all activities required to operate,

maintain, and monitor the effectiveness of the RA as specified in the SOW or any EPA-approved

O&M Plan.


       “Owner SD” shall mean SD that owns or controls any Affected Property. The clause

“Owner SD’s Affected Property” means Affected Property owned or controlled by Owner SD.


       “Paragraph” or “¶” shall mean a portion of this CD identified by an Arabic numeral or an

upper or lower case letter.
                                                 8
          “Parties” shall mean the United States and SD.


          “Past Response Costs” shall mean all costs, including, but not limited to, direct and

indirect costs, that the United States paid at or in connection with the Site through February 11,

2017, plus Interest on all such costs that has accrued pursuant to 42 U.S.C. § 9607(a) through

such date.


          “Performance Standards” or “PS” shall mean the cleanup levels and other measures of

achievement of the remedial action objectives, as set forth in the IROD.


          “Plaintiff” shall mean the United States.


          “Proprietary Controls” shall mean easements or covenants running with the land that (a)

limit land, water, or other resource use and/or provide access rights and (b) are created pursuant

to common law or statutory law by an instrument that is recorded in the appropriate land records

office.


          “RCRA” shall mean the Solid Waste Disposal Act, 42 U.S.C. §§ 6901-6992 (also known

as the Resource Conservation and Recovery Act).


          “Remedial Action” or “RA” shall mean the interim remedial action selected in the OU1

IROD.


          “Remedial Design” or “RD” shall mean those activities to be undertaken by SD to

develop final plans and specifications for the RA as stated in the SOW.


          “Section” shall mean a portion of this CD identified by a Roman numeral.


          “Settling Defendant” or “SD” shall mean Hercules LLC.
                                                      9
       “Site” shall mean the Terry Creek Dredge Spoil Areas/Hercules Outfall Site (CERCLIS

ID GAD982112658), consisting of a salt water tidal creek and marsh system located on the

Atlantic coast directly east of the City of Brunswick in Glynn County, Georgia near the

confluence of Terry Creek, Dupree Creek, and the Back River north of the Torras Causeway and

east of U.S. Highway 17. The Site is comprised of three operable units (OUs), including, but not

limited to Operable Unit One (OU1) consisting of an outfall ditch from the former Hercules

Plant which is approximately 2.5 acres and located at approximate latitude 31.166083 and

longitude 81.472483; Operable Unit Two (OU2) consisting of multiple areas including portions

of the former Hercules Plant east of Highway 17 known as the Marsh Wood Storage Yard, which

is approximately 25 acres and located at approximate latitude 31.165193 and longitude

81.473273, the Main Dredge Spoil Area, which is approximately 72 acres and located at

approximate latitude 31.167132 and longitude 81.467574, the Riverside Dredge Spoil Area,

which is approximately 48 acres and located at approximate latitude 31.170862 and longitude

81.459265, and Carter’s Island, which is approximately 3.5 acres and located at approximate

latitude 31.165105 and longitude 81.450373; and Operable Unit Three (OU3), which includes

approximately 65 acres of portions of Terry and Dupree Creeks. The Site may be expanded if

Site related contamination is found beyond the areas identified in this definition during ongoing

remedial investigations at the Site. The Site is depicted generally on the map attached as

Appendix A.

       “State” shall mean the State of Georgia.




                                                  10
       “Statement of Work” or “SOW” shall mean the document describing the activities SD

must perform to implement the RD, the RA, and O&M regarding OU1, which is attached as

Appendix C.


       “Supervising Contractor” shall mean the principal contractor retained by SD to supervise

and direct the implementation of the Work under this CD.


       “Terry Creek Dredge Spoil Areas/Hercules Outfall Site Special Account” shall mean the

special account, within the EPA Hazardous Substance Superfund, established for the Site by

EPA pursuant to Section 122(b)(3) of CERCLA, 42 U.S.C. § 9622(b)(3).


       “Transfer” shall mean to sell, assign, convey, lease, mortgage, or grant a security interest

in, or where used as a noun, a sale, assignment, conveyance, or other disposition of any interest

by operation of law or otherwise.


       “United States” shall mean the United States of America and each department, agency,

and instrumentality of the United States, including EPA.


       “Waste Material” shall mean (1) any “hazardous substance” under Section 101(14) of

CERCLA, 42 U.S.C. § 9601(14); (2) any pollutant or contaminant under Section 101(33) of

CERCLA, 42 U.S.C. § 9601(33); (3) any “solid waste” under Section 1004(27) of RCRA,

42 U.S.C.§ 6903(27); and (4) any “hazardous substance” under Section 12-14-1(4) of the

Georgia Code, O.C.G.A. § 12-14-1(4).


       “Work” shall mean all activities and obligations SD is required to perform under this CD,

except the activities required under Section XX (Retention of Records).



                                                11
                              V.     GENERAL PROVISIONS

       5.      Objectives of the Parties. The objectives of the Parties in entering into this CD

are to protect public health or welfare or the environment by the design and implementation of

response actions at OU1 by SD, to pay response costs of Plaintiff, and to resolve the claims of

Plaintiff against SD as provided in this CD.


       6.      Commitments by SD


               a.     SD shall finance and perform the Work in accordance with this CD and all

deliverables developed by SD and approved or modified by EPA pursuant to this CD. SD shall

pay the United States for its response costs as provided in this CD.


               b.     SD’s obligations to finance and perform the Work, including obligations

to pay amounts due under this CD, are joint and several.


       7.      Compliance with Applicable Law. Nothing in this CD limits SD’s obligations to

comply with the requirements of all applicable federal and state laws and regulations. SD must

also comply with all applicable or relevant and appropriate requirements of all federal and state

environmental laws as set forth in the IROD and the SOW. The activities conducted pursuant to

this CD, if approved by EPA, shall be deemed to be consistent with the NCP as provided in

Section 300.700(c)(3)(ii) of the NCP.


       8.      Permits.


               a.     As provided in Section 121(e) of CERCLA, 42 U.S.C. § 9621(e), and

Section 300.400(e) of the NCP, no permit shall be required for any portion of the Work


                                                12
conducted entirely on-site (i.e., within the areal extent of contamination or in very close

proximity to the contamination and necessary for implementation of the Work). Where any

portion of the Work that is not on-site requires a federal or state permit or approval, SD shall

submit timely and complete applications and take all other actions necessary to obtain all such

permits or approvals.


                b.      SD may seek relief under the provisions of Section XIII (Force Majeure)

for any delay in the performance of the Work resulting from a failure to obtain, or a delay in

obtaining, any permit or approval referenced in ¶ 8.a and required for the Work, provided that it

has submitted timely and complete applications and taken all other actions necessary to obtain all

such permits or approvals.


                c.      This CD is not, and shall not be construed to be, a permit issued pursuant

to any federal or state statute or regulation.


                         VI.     PERFORMANCE OF THE WORK

        9.      Coordination and Supervision.


                a.      Project Coordinators.


                        (1)     SD’s Project Coordinator must have sufficient technical expertise

        to coordinate the Work. SD’s Project Coordinator may not be an attorney representing

        SD in this matter and may not act as the Supervising Contractor. SD’s Project

        Coordinator may assign other representatives, including other contractors, to assist in

        coordinating the Work.



                                                 13
                      (2)     EPA shall designate and notify SD of EPA’s Project Coordinator

       and Alternate Project Coordinator. EPA may designate other representatives, which may

       include its employees, contractors and/or consultants, to oversee the Work. EPA’s Project

       Coordinator/Alternate Project Coordinator will have the same authority as a remedial

       project manager and/or an on-scene coordinator, as described in the NCP. This includes

       the authority to halt the Work and/or to conduct or direct any necessary response action

       when he or she determines that conditions at OU1 constitute an emergency or may

       present an immediate threat to public health or welfare or the environment due to a

       release or threatened release of Waste Material.


                      (3)     SD’s Project Coordinator shall meet regularly with EPA’s Project

       Coordinator as necessary and as directed and determined by EPA. These meetings may

       be held by telephone or web conference.


               b.     Supervising Contractor. SD’s proposed Supervising Contractor must

have sufficient technical expertise to supervise the Work and a quality assurance system that

complies with ANSI/ASQC E4-2004, Quality Systems for Environmental Data and Technology

Programs: Requirements with Guidance for Use (American National Standard).


               c.     Procedures for Disapproval/Notice to Proceed.


                      (1)     SD shall designate, and notify EPA, within 30 days after the

       Effective Date, of the name(s), title(s), contact information, and qualifications of the SD’s

       proposed Project Coordinator and Supervising Contractor, whose qualifications shall be

       subject to EPA’s review for verification based on objective assessment criteria (e.g.,


                                                14
       experience, capacity, technical expertise) and do not have a conflict of interest with

       respect to the project.


                       (2)       EPA, after a reasonable opportunity for review and comment by

       the State, shall issue notices of disapproval and/or authorizations to proceed regarding the

       proposed Project Coordinator and Supervising Contractor, as applicable. If EPA issues a

       notice of disapproval, SD shall, within 30 days, submit to EPA a list of supplemental

       proposed Project Coordinators and/or Supervising Contractors, as applicable, including a

       description of the qualifications of each. EPA shall issue a notice of disapproval or

       authorization to proceed regarding each supplemental proposed coordinator and/or

       contractor. SD may select any coordinator/contractor covered by an authorization to

       proceed and shall, within 21 days, notify EPA of SD’s selection.


                       (3)       SD may change its Project Coordinator and/or Supervising

       Contractor, as applicable, by following the procedures of ¶¶ 9.c(1) and 9.c(2).


       10.     Performance of Work in Accordance with SOW. SD shall: (a) develop the RD;

(b) perform the RA; and (c) operate, maintain, and monitor the effectiveness of the RA; all in

accordance with the SOW and all EPA-approved, conditionally-approved, or modified

deliverables as required by the SOW. All deliverables required to be submitted for approval

under the CD or SOW shall be subject to approval by EPA in accordance with ¶ 6.6 (Approval of

Deliverables) of the SOW.


       11.     Emergencies and Releases. SD shall comply with the emergency and release

response and reporting requirements under ¶ 4.3 (Emergency Response and Reporting) of the


                                                 15
SOW. Subject to Section XVI (Covenants by Plaintiff), nothing in this CD, including ¶ 4.3 of the

SOW, limits any authority of Plaintiff: (a) to take all appropriate action to protect human health

and the environment or to prevent, abate, respond to, or minimize an actual or threatened release

of Waste Material on, at, or from the Site, or (b) to direct or order such action, or seek an order

from the Court, to protect human health and the environment or to prevent, abate, respond to, or

minimize an actual or threatened release of Waste Material on, at, or from the Site. If, due to

SD’s failure to take appropriate response action under ¶ 4.3 of the SOW, EPA takes such action

instead, SD shall reimburse EPA under Section X (Payments for Response Costs) for all costs of

the response action.


       12.     Community Involvement. If requested by EPA, SD shall conduct community

involvement activities under EPA’s oversight as provided for in, and in accordance with,

Section 2 (Community Involvement) of the SOW. Such activities may include, but are not

limited to, designation of a Community Involvement Coordinator and implementation of a

technical assistance plan. Costs incurred by the United States under this Section constitute Future

Response Costs to be reimbursed under Section X (Payments for Response Costs).


       13.     Modification of SOW or Related Deliverables.


               a.      If EPA determines that it is necessary to modify the work specified in the

SOW and/or in deliverables developed under the SOW in order to achieve and/or maintain the

Performance Standards or to carry out and maintain the effectiveness of the RA, and such

modification is consistent with the Scope of the Remedy set forth in ¶ 1.3 of the SOW, then EPA

will notify SD that such modification is necessary and, unless inconsistent with achieving or



                                                 16
maintaining the Performance Standards or carrying out and maintaining the effectiveness of the

RA, will provide SD 30 days to make the modifications or such longer time as the EPA may

approve in writing. If SD objects to the modification it may, within 30 days after EPA’s

notification, seek dispute resolution under Section XIV.


               b.     The SOW and/or related work plans shall be modified: (1) in accordance

with the modification issued by EPA; or (2) if SD invokes dispute resolution, in accordance with

the final resolution of the dispute. The modification shall be incorporated into and enforceable

under this CD, and SD shall implement all work required by such modification. SD shall

incorporate the modification into the deliverable required under the SOW, as appropriate.


               c.     Nothing in this Paragraph shall be construed to limit EPA’s authority to

require performance of further response actions as otherwise provided in this CD.


       14.     Nothing in this CD, the SOW, or any deliverable required under the SOW

constitutes a warranty or representation of any kind by Plaintiff that compliance with the work

requirements set forth in the SOW or related deliverable will achieve the Performance Standards.


                                 VII.    REMEDY REVIEW

       15.     Periodic Review. SD shall conduct, in accordance with ¶ 4.6 (Periodic Review

Support Plan) of the SOW, studies and investigations to support EPA’s reviews under

Section 121(c) of CERCLA, 42 U.S.C. § 9621(c), and applicable regulations, of whether the RA

is protective of human health and the environment.




                                                17
                            VIII. PROPERTY REQUIREMENTS

       16.     Agreements Regarding Access and Non-Interference. SD shall, with respect to

any Non-Settling Owner’s Affected Property, use best efforts to secure from such Non-Settling

Owner an agreement, enforceable by SD and by Plaintiff, providing that such Non-Settling

Owner and Owner SD shall, with respect to Owner SD’s Affected Property: (i) provide Plaintiff

and SD, and its representatives, contractors, and subcontractors with access at all reasonable

times to such Affected Property to conduct any activity regarding the CD, including those listed

in ¶ 16.a (Access Requirements); and (ii) refrain from using such Affected Property in any

manner that EPA determines will pose an unacceptable risk to human health or to the

environment due to exposure to Waste Material, or interfere with or adversely affect the

implementation, integrity, or protectiveness of the Remedial Action, including the restrictions

listed in ¶ 16.b (Land, Water, or Other Resource Use Restrictions). SD shall provide a copy of

such access and use restriction agreement(s) to EPA.


               a.     Access Requirements. The following is a list of activities for which

access is required regarding the Affected Property:


                      (1)     Monitoring the Work;


                      (2)     Verifying any data or information submitted to the United States;


                      (3)     Conducting investigations regarding contamination at or near the

       Site;


                      (4)     Obtaining samples;



                                                18
                      (5)     Assessing the need for, planning, or implementing additional

       response actions at or near the Site;


                      (6)     Assessing implementation of quality assurance and quality control

       practices as defined in the approved construction quality assurance quality control plan as

       provided in the SOW;


                      (7)     Implementing the Work pursuant to the conditions set forth in ¶ 63

       (Work Takeover);


                      (8)     Inspecting and copying records, operating logs, contracts, or other

       documents maintained or generated by SD or its agents, consistent with Section XIX

       (Access to Information);


                      (9)     Assessing SD’s compliance with the CD;


                      (10)    Determining whether the Affected Property is being used in a

       manner that is prohibited or restricted, or that may need to be prohibited or restricted

       under the CD; and


                      (11)    Implementing, monitoring, maintaining, reporting on, and

       enforcing any land, water, or other resource use restrictions, and Institutional Controls.


               b.     Land, Water, or Other Resource Use Restrictions. Other than activities

listed in an EPA approved O&M Plan, all OU1 outfall ditch land disturbance activities that may

impact the soil cover and/or geotextile layer are prohibited, unless approved in writing by the

EPA. Before initiating land disturbance activities in the OU1 outfall ditch, a sampling plan and


                                                19
disposal plan, if applicable, must be submitted to EPA and EPD for review and approval. All

land disturbance activities shall be performed in accordance with the approved sampling plan

and disposal plan, if applicable, and in compliance with any environmental covenant(s) placed

on the OU1 outfall ditch.


       17.     Proprietary Controls. SD shall, with respect to any Non-Settling Owner’s

Affected Property, use best efforts to secure Non-Settling Owner’s cooperation in executing and

recording; and Owner SD shall, with respect to Owner SD’s Affected Property, execute and

record, in accordance with the procedures of this ¶ 17, Proprietary Controls that: (i) grant a right

of access to conduct any activity regarding the CD, including those activities listed in ¶ 16.a

(Access Requirements); and (ii) grant the right to enforce the land, water, or other resource use

restrictions set forth in ¶ 16.b (Land, Water, or Other Resource Use Restrictions).


               a.      Grantees. The Proprietary Controls must be granted to one or more of the

following persons and their representatives, as determined by EPA: the United States, the State,

SD, and other appropriate grantees. Proprietary Controls in the nature of a Uniform

Environmental Covenants Act (“UECA”) document granted to persons other than the United

States must include: (1) a designation that EPA (and/or the State as appropriate) is either an

“agency” or a party expressly granted the right of access; and (2) the right to enforce the

covenants allowing EPA and/or the State to maintain the right to enforce the Proprietary Controls

without acquiring an interest in real property.


               b.      Initial Title Evidence. SD shall, within 180 days after the Effective Date:




                                                  20
                (1)     Record Title Evidence. Submit to EPA a title insurance

commitment or other title evidence acceptable to EPA that: (i) names the proposed

insured or the party in whose favor the title evidence runs, or the party who will hold the

real estate interest, or if that party is uncertain, names the United States, the State, the SD,

or “To Be Determined;” (ii) covers the Affected Property that is to be encumbered;

(iii) demonstrates that the person or entity that will execute and record the Proprietary

Controls is the owner of such Affected Property; (iv) identifies all record matters that

affect title to the Affected Property, including all prior liens, claims, rights (such as

easements), mortgages, and other encumbrances (collectively, “Prior Encumbrances”);

and (v) includes complete, legible copies of such Prior Encumbrances; and


                (2)     Non-Record Title Evidence. Submit to EPA a report of the results

of an investigation, including a physical inspection of the Affected Property, which

identifies non-record matters that could affect the title, such as unrecorded leases or

encroachments.


        c.      Release or Subordination of Prior Liens, Claims, and Encumbrances.


                (1)     SD shall secure the release, subordination, modification, or

relocation of all Prior Encumbrances on the title to the Affected Property revealed by the

title evidence or otherwise known to SD, unless EPA waives this requirement as provided

under ¶¶ 17.c(2)-(4).


                (2)     SD may, by the deadline under ¶ 17.b (Initial Title Evidence),

submit an initial request for waiver of the requirements of ¶ 17.c(1) regarding one or


                                          21
more Prior Encumbrances, on the grounds that such Prior Encumbrances cannot defeat or

adversely affect the rights to be granted by the Proprietary Controls and cannot interfere

with the remedy or result in unacceptable exposure to Waste Material.


               (3)     SD may, within 180 days after the Effective Date, or if an initial

waiver request has been filed, within 45 days after EPA’s determination on the initial

waiver request, submit a final request for a waiver of the requirements of ¶ 17.c(1)

regarding any particular Prior Encumbrance on the grounds that SD could not obtain the

release, subordination, modification, or relocation of such Prior Encumbrance despite

best


               (4)     The initial and final waiver requests must include supporting

evidence including descriptions of and copies of the Prior Encumbrances and maps

showing areas affected by the Prior Encumbrances. The final waiver request also must

include evidence of efforts made to secure release, subordination, modification, or

relocation of the Prior Encumbrances.


               (5)     SD shall complete its obligations under ¶ 17.c(1) regarding all

Prior Encumbrances: within 240 days after the Effective Date; or if an initial waiver

request has been filed, within 135 days after EPA’s determination on the initial waiver

request; or if a final waiver request has been filed, within 90 days after EPA’s

determination on the final waiver request.


       d.      Update to Title Evidence and Recording of Proprietary Controls.




                                         22
               (1)     SD shall submit to EPA for review and approval, by the deadline

specified in ¶ 17.c(5), all draft Proprietary Controls and draft instruments addressing

Prior Encumbrances.


               (2)     Upon EPA’s approval of the proposed Proprietary Controls and

instruments addressing Prior Encumbrances, SD shall, within 30 days, update the original

title insurance commitment (or other evidence of title acceptable to EPA) under ¶ 17.b

(Initial Title Evidence). If the updated title examination indicates that no liens, claims,

rights, or encumbrances have been recorded since the effective date of the original

commitment (or other title evidence), SD shall secure the immediate recordation of the

Proprietary Controls and instruments addressing Prior Encumbrances in the appropriate

land records. Otherwise, SD shall secure the release, subordination, modification, or

relocation under ¶ 17.c(1), or the waiver under ¶¶ 17.c(2)-(4), regarding any newly-

discovered liens, claims, rights, and encumbrances, prior to recording the Proprietary

Controls and instruments addressing Prior Encumbrances.


               (3)     If SD submitted a title insurance commitment under ¶ 17.b(1)

(Record Title Evidence), then upon the recording of the Proprietary Controls and

instruments addressing Prior Encumbrances, SD shall obtain a title insurance policy that:

(i) is consistent with the original title insurance commitment; (ii) is for $100,000 or other

amount approved by EPA; (iii) is issued to the United States, SD, or other person

approved by EPA; and (iv) is issued on a current American Land Title Association

(ALTA) form or other form approved by EPA.



                                          23
                       (4)    SD shall, within 30 days after recording the Proprietary Controls

       and instruments addressing Prior Encumbrances, or such other deadline approved by

       EPA, provide to the United States and to all grantees of the Proprietary Controls: (i)

       certified copies of the recorded Proprietary Controls and instruments addressing Prior

       Encumbrances showing the clerk’s recording stamps; and (ii) the title insurance

       policy(ies) or other approved form of updated title evidence dated as of the date of

       recording of the Proprietary Controls and instruments.


               e.      SD shall monitor, maintain, enforce, and annually report on all Proprietary

Controls required under this CD.


               f.      Owner SD shall not Transfer its Affected Property unless it has executed

and recorded all Proprietary Controls and instruments addressing Prior Encumbrances regarding

such Affected Property in accordance with this Paragraph.


       18.     Best Efforts. As used in this Section, “best efforts” means the efforts that a

reasonable person in the position of SD would use so as to achieve the goal in a timely manner,

including the cost of employing professional assistance and the payment of reasonable sums of

money to secure access and/or use restriction agreements, Proprietary Controls, releases,

subordinations, modifications, or relocations of Prior Encumbrances that affect the title to the

Affected Property, as applicable. If SD is unable to accomplish what is required through “best

efforts” in a timely manner, it shall notify the EPA, and include a description of the steps taken

to comply with the requirements. If the United States deems it appropriate, it may assist SD, or

take independent action, in obtaining such access and/or use restrictions, Proprietary Controls,



                                                24
releases, subordinations, modifications, or relocations of Prior Encumbrances that affect the title

to the Affected Property, as applicable. All costs incurred by the United States in providing such

assistance or taking such action, including the cost of attorney time and the amount of monetary

consideration or just compensation paid, constitute Future Response Costs to be reimbursed

under Section X (Payments for Response Costs).


        19.     If EPA determines in a decision document prepared in accordance with the NCP

that Institutional Controls in the form of state or local laws, regulations, ordinances, zoning

restrictions, or other governmental controls or notices are needed, SD shall cooperate with EPA’s

efforts to secure and ensure compliance with such Institutional Controls.


        20.     Notice to Successors-in-Title.


                a.        Owner SD shall, within 15 days after the Effective Date, submit for EPA

approval a notice to be filed regarding Owner SD's Affected Property in the appropriate land

records. The notice must: (1) include a proper legal description of the Affected Property; (2)

provide notice to all successors-in-title: (i) that the Affected Property is part of, or related to, the

Site; (ii) that EPA has selected an interim remedy for OU1; and (iii) that a potentially responsible

party has entered into a CD requiring implementation of such interim remedy; and (3) identify

the U.S. District Court in which the CD was filed, the name and civil action number of this case,

and the date the CD was entered by the Court. Owner SD shall record the notice within 10 days

after EPA's approval of the notice and submit to EPA, within 10 days thereafter, a certified copy

of the recorded notice.




                                                   25
                  b.      Owner SD shall, prior to entering into a contract to Transfer Owner SD's

Affected Property, or 60 days prior to Transferring Owner SD's Affected Property, whichever is

earlier:


                          (1)    Notify the proposed transferee that EPA has selected an interim

           remedy regarding OU1, that a potentially responsible party has entered into a Consent

           Decree requiring implementation of such interim remedy, and that the United States

           District Court has entered the CD (identifying the name and civil action number of this

           case and the date the CD was entered by the Court); and


                          (2)    Notify EPA of the name and address of the proposed transferee

           and provide EPA with a copy of the notice that it provided to the proposed transferee.


           21.    In the event of any Transfer of the Affected Property, unless the United States

otherwise consents in writing, SD shall continue to comply with its obligations under the CD,

including its obligation to provide or secure access and ensure compliance with any land, water,

or other resource use restrictions regarding the Affected Property, and to implement, maintain,

monitor, and report on Institutional Controls.


           22.    Notwithstanding any provision of the CD, Plaintiff retains all of its access

authorities and rights, as well as all of its rights to require land, water, or other resource use

restrictions and Institutional Controls, including enforcement authorities related thereto, under

CERCLA, RCRA, and any other applicable statute or regulations.




                                                   26
                              IX.     FINANCIAL ASSURANCE

       23.     In order to ensure completion of the Work, SD shall secure financial assurance,

initially in the amount of $4,488,450 (“Estimated Cost of the Work”), for the benefit of EPA.

The financial assurance must be one or more of the mechanisms listed below, in a form

substantially identical to the relevant sample documents available from the “Financial

Assurance” category on the Cleanup Enforcement Model Language and Sample Documents

Database at https://cfpub.epa.gov/compliance/models/, and satisfactory to EPA. SD may use

multiple mechanisms listed below.


               a.      A surety bond guaranteeing payment and/or performance of the Work that

is issued by a surety company among those listed as acceptable sureties on federal bonds as set

forth in Circular 570 of the U.S. Department of the Treasury;


               b.      An irrevocable letter of credit, payable to or at the direction of EPA, that is

issued by an entity that has the authority to issue letters of credit and whose letter-of-credit

operations are regulated and examined by a federal or state agency;


               c.      A trust fund established for the benefit of EPA that is administered by a

trustee that has the authority to act as a trustee and whose trust operations are regulated and

examined by a federal or state agency; or


               d.      A policy of insurance that provides EPA with acceptable rights as a

beneficiary thereof and that is issued by an insurance carrier that has the authority to issue

insurance policies in the applicable jurisdiction(s) and whose insurance operations are regulated

and examined by a federal or state agency.

                                                  27
       24.     SD shall, within 30 days of the Effective Date, obtain EPA’s approval of the form

of SD’s financial assurance. Within 30 days of such approval, SD shall secure all executed

and/or otherwise finalized mechanisms or other documents consistent with the EPA-approved

form of financial assurance and shall submit such mechanisms and documents to the Regional

Financial Management Officer, to the United States, and to EPA as specified in Section XXI

(Notices and Submissions).


       25.     SD shall diligently monitor the adequacy of the financial assurance. If SD

becomes aware of any information indicating that the financial assurance provided under this

Section is inadequate or otherwise no longer satisfies the requirements of this Section, SD shall

notify EPA of such information within 7 days. If EPA determines that the financial assurance

provided under this Section is inadequate or otherwise no longer satisfies the requirements of this

Section, EPA will notify SD of such determination. SD shall, within 30 days after notifying EPA

or receiving notice from EPA under this Paragraph, secure and submit to EPA for approval a

proposal for a revised or alternative financial assurance mechanism that satisfies the

requirements of this Section. EPA may extend this deadline for such time as is reasonably

necessary for SD, in the exercise of due diligence, to secure and submit to EPA a proposal for a

revised or alternative financial assurance mechanism, not to exceed 60 days. SD shall follow the

procedures of ¶ 27 (Modification of Financial Assurance) in seeking approval of, and submitting

documentation for, the revised or alternative financial assurance mechanism. SD’s inability to

secure financial assurance in accordance with this Section does not excuse performance of any

other obligation under this Settlement.


       26.     Access to Financial Assurance.

                                                28
               a.      If EPA issues a notice of implementation of a Work Takeover under

¶ 63.b, then, in accordance with any applicable financial assurance mechanism, EPA is entitled

to: (1) the performance of the Work; and/or (2) require that any funds guaranteed be paid in

accordance with ¶ 26.d.


               b.      If EPA is notified by the issuer of a financial assurance mechanism that it

intends to cancel the mechanism, and SD fails to provide an alternative financial assurance

mechanism in accordance with this Section at least 30 days prior to the cancellation date, the

funds guaranteed under such mechanism must be paid prior to cancellation in accordance with

¶ 26.d.


               c.      If, upon issuance of a notice of implementation of a Work Takeover under

¶ 63.b, EPA is unable for any reason to promptly secure the resources guaranteed under any

applicable financial assurance mechanism, whether in cash or in kind, to continue and complete

the Work, then EPA is entitled to demand an amount, as determined by EPA, sufficient to cover

the cost of the remaining Work to be performed. SD shall, within 30 days of such demand, pay

the amount demanded as directed by EPA.


               d.      Any amounts required to be paid under this ¶ 26 shall be, as directed by

EPA: (i) paid to EPA in order to facilitate the completion of the Work by EPA or by another

person; or (ii) deposited into an interest-bearing account, established at a duly chartered bank or

trust company that is insured by the FDIC, in order to facilitate the completion of the Work by

another person. If payment is made to EPA, EPA may deposit the payment into the EPA

Hazardous Substance Superfund or into the Terry Creek Dredge Spoil Areas/Hercules Outfall



                                                 29
Site Special Account within the EPA Hazardous Substance Superfund to be retained and used to

conduct or finance response actions at or in connection with the Site, or to be transferred by EPA

to the EPA Hazardous Substance Superfund.


               e.      All EPA Work Takeover costs not paid under this ¶ 26 must be

reimbursed as Future Response Costs under Section X (Payments for Response Costs).


       27.     Modification of Amount, Form, or Terms of Financial Assurance. SD may

submit, on any anniversary of the Effective Date or at any other time agreed to by the Parties, a

request to reduce the amount, or change the form or terms, of the financial assurance mechanism.

Any such request must be submitted to EPA in accordance with ¶ 24, and must include an

estimate of the cost of the remaining Work, an explanation of the bases for the cost calculation,

and a description of the proposed changes, if any, to the form or terms of the financial assurance.

EPA will notify SD of its decision to approve or disapprove a requested reduction or change

pursuant to this Paragraph. SD may reduce the amount of the financial assurance mechanism

only in accordance with: (a) EPA’s approval; or (b) if there is a dispute, the agreement, final

administrative decision, or final judicial decision resolving such dispute under Section XIV

(Dispute Resolution). SD may change the form or terms of the financial assurance mechanism

only in accordance with EPA’s approval. Any decision made by EPA on a request submitted

under this Paragraph to change the form or terms of a financial assurance mechanism shall not be

subject to challenge by SD pursuant to the dispute resolution provisions of this CD or in any

other forum. Within 30 days after receipt of EPA’s approval of, or the agreement or decision

resolving a dispute relating to, the requested modifications pursuant to this Paragraph, SD shall



                                                30
submit to EPA documentation of the reduced, revised, or alternative financial assurance

mechanism in accordance with ¶ 24.


       28.     Release, Cancellation, or Discontinuation of Financial Assurance. SD may

release, cancel, or discontinue any financial assurance provided under this Section only: (a) if

EPA issues a Certification of Work Completion under ¶ 4.7 (Certification of Work Completion)

of the SOW; (b) in accordance with EPA’s approval of such release, cancellation, or

discontinuation; or (c) if there is a dispute regarding the release, cancellation or discontinuance

of any financial assurance, in accordance with the agreement, final administrative decision, or

final judicial decision resolving such dispute under Section XIV (Dispute Resolution).


                      X.      PAYMENTS FOR RESPONSE COSTS

       29.     Payment by SD for United States Past Response Costs.


               a.      Within 30 days after the Effective Date, SD shall pay to EPA $153,009.48

in payment for Past Response Costs. Payment shall be made in accordance with ¶ 31.a

(instructions for past response cost payments).


               b.      Deposit of Past Response Costs Payment. The total amount to be paid

by SD pursuant to ¶ 29.a shall be deposited by EPA in the Terry Creek Dredge Spoil

Areas/Hercules Outfall Site Special Account to be retained and used to conduct or finance

response actions at or in connection with the Site, or to be transferred by EPA to the EPA

Hazardous Substance Superfund.




                                                  31
       30.     Payments by SD for Future Response Costs. SD shall pay to EPA all Future

Response Costs not inconsistent with the NCP.


               a.      Periodic Bills. On a periodic basis, EPA will send SD a certified bill

requiring payment that includes a SCORPIOS report, which includes direct and indirect costs

incurred by EPA, its contractors, subcontractors, and DOJ. SD shall make all payments within

30 days after SD’s receipt of each bill requiring payment, except as otherwise provided in ¶ 32,

in accordance with ¶ 31.b (instructions for future response cost payments).


               b.      Deposit of Future Response Costs Payments. The total amount to be

paid by SD pursuant to ¶ 30.a (Periodic Bills) shall be deposited by EPA in the Terry Creek

Dredge Spoil Areas/Hercules Outfall Site Special Account to be retained and used to conduct or

finance response actions at or in connection with the Site, or to be transferred by EPA to the EPA

Hazardous Substance Superfund, provided, however, that EPA may deposit a Future Response

Costs payment directly into the EPA Hazardous Substance Superfund if, at the time the payment

is received, EPA estimates that the Terry Creek Dredge Spoil Areas/Hercules Outfall Site

Special Account balance is sufficient to address currently anticipated future response actions to

be conducted or financed by EPA at or in connection with the Site. Any decision by EPA to

deposit a Future Response Costs payment directly into the EPA Hazardous Substance Superfund

for this reason shall not be subject to challenge by SD pursuant to the dispute resolution

provisions of this CD or in any other forum.


       31.     Payment Instructions for SD.


               a.      Past Response Costs Payments.


                                                32
              (1)     The Financial Litigation Unit (FLU) of the United States

Attorney’s Office for the Southern District of Georgia shall provide SD, in accordance

with ¶ 85, with instructions regarding making payments to DOJ on behalf of EPA. The

instructions must include a Consolidated Debt Collection System (CDCS) number to

identify payments made under this CD.

              (2)     For all payments subject to this ¶ 31.a, SD shall make such

payment by Fedwire Electronic Funds Transfer (EFT) / at https://www.pay.gov to the

U.S. DOJ account, in accordance with the instructions provided under ¶ 31.a(1), and

including references to the CDCS Number, Site/Spill ID Number 04-9L, and DJ Number

90-11-3-11685.

              (3)     For each payment made under this ¶ 31.a, SD shall send notices,

including references to the CDCS, Site/Spill ID, and DJ numbers, to the United States,

EPA, and the EPA Cincinnati Finance Center, all in accordance with ¶ 85.

      b.      Future Response Costs Payments and Stipulated Penalties.

              (1)     For all payments subject to this ¶ 31.b, SD shall make such

payment by Fedwire EFT, referencing the Site/Spill ID and DJ numbers. The Fedwire

EFT payment must be sent as follows:

                             Federal Reserve Bank of New York
                             ABA = 021030004
                             Account = 68010727
                             SWIFT address = FRNYUS33
                             33 Liberty Street
                             New York NY 10045
                             Field Tag 4200 of the Fedwire message should read
                                    “D 68010727 Environmental Protection Agency”

                                        33
               (2)      For all payments subject to this ¶ 31.b, SD shall make such

payment by Automated Clearinghouse (ACH) payment as follows:

                               500 Rivertech Court
                               Riverdale, Maryland 20737
                               Contact – John Schmid 202-874-7026 or
                                      REX, 1-866-234-5681
                               ABA = 051036706
                               Transaction Code 22 - checking
                               Environmental Protection Agency
                               Account 310006
                               CTX Format

               (3)      For all payments subject to this ¶ 31.b, SD shall make such

payment at https://www.pay.gov to the U.S. EPA account in accordance with instructions

to be provided to SD by EPA following lodging of the CD.

               (4)      For all payments subject to this ¶ 31.b, SD shall make such

payment by official bank check(s) made payable to “EPA Hazardous Substance

Superfund,” referencing the name and address of the party making the payment. SD shall

send the check(s) to:

                               U.S. Environmental Protection Agency
                               Superfund Payments
                               Cincinnati Finance Center
                               P.O. Box 979076
                               St. Louis, MO 63197-9000

               (5)      For all payments made under this ¶ 31.b, SD must include

references to the Site/Spill ID and DJ numbers. At the time of any payment required to be

made in accordance with ¶ 31.b, SD shall send notices that payment has been made to the

United States, EPA, and the EPA Cincinnati Finance Center, all in accordance with ¶ 85.

All notices must include references to the Site/Spill ID and DJ numbers.

                                         34
       32.     Contesting Future Response Costs. SD may submit a Notice of Dispute,

initiating the procedures of Section XIV (Dispute Resolution), regarding any Future Response

Costs billed under ¶ 30 (Payments by SD for Future Response Costs) if it determines that EPA

has made a mathematical error or included a cost item that is not within the definition of Future

Response Costs, or if it believes EPA incurred excess costs as a direct result of an EPA action

that was inconsistent with a specific provision or provisions of the NCP. Such Notice of Dispute

shall be submitted in writing within 30 days after receipt of the bill and must be sent to the

United States pursuant to Section XXI (Notices and Submissions). Such Notice of Dispute shall

specifically identify the contested Future Response Costs and the basis for objection. If SD

submits a Notice of Dispute, SD shall within the 30-day period, also as a requirement for

initiating the dispute, (a) pay all uncontested Future Response Costs to the United States, and (b)

establish, in a duly chartered bank or trust company, an interest-bearing escrow account that is

insured by the Federal Deposit Insurance Corporation (FDIC), and remit to that escrow account

funds equivalent to the amount of the contested Future Response Costs. SD shall send to the

United States, as provided in Section XXI (Notices and Submissions), a copy of the transmittal

letter and check paying the uncontested Future Response Costs, and a copy of the

correspondence that establishes and funds the escrow account, including, but not limited to,

information containing the identity of the bank and bank account under which the escrow

account is established as well as a bank statement showing the initial balance of the escrow

account. If the United States prevails in the dispute, SD shall pay the sums due (with accrued

interest) to the United States within 7 days after the resolution of the dispute. If SD prevails

concerning any aspect of the contested costs, SD shall pay that portion of the costs (plus



                                                 35
associated accrued interest) for which it did not prevail to the United States within 7 days after

the resolution of the dispute. SD shall be disbursed any balance of the escrow account. All

payments to the United States under this Paragraph shall be made in accordance with ¶ 31.b

(instructions for future response cost payments). The dispute resolution procedures set forth in

this Paragraph in conjunction with the procedures set forth in Section XIV (Dispute Resolution)

shall be the exclusive mechanisms for resolving disputes regarding SD’s obligation to reimburse

the United States for its Future Response Costs.


       33.     Interest. In the event that any payment for Past Response Costs or for Future

Response Costs required under this Section is not made by the date required, SD shall pay

Interest on the unpaid balance. The Interest on Past Response Costs shall begin to accrue on the

Effective Date. The Interest on Future Response Costs shall begin to accrue on the date of the

bill. The Interest shall accrue through the date of SD’s payment. Payments of Interest made

under this Paragraph shall be in addition to such other remedies or sanctions available to Plaintiff

by virtue of SD’s failure to make timely payments under this Section including, but not limited

to, payment of stipulated penalties pursuant to ¶ 50 (Stipulated Penalties).


                        XI.    NATURAL RESOURCE DAMAGES

       34.     For the purposes of Section 113(g)(1) of CERCLA, the Parties agree that, upon

the Effective Date of this CD, remedial action under CERCLA shall be deemed to be scheduled

and an action for damages (as defined in 42 U.S.C. § 9601(6)) must be commenced within 3

years after the completion of the remedial action for the last operable unit at the Site (excluding

operation and maintenance activities).


                                                 36
                       XII.   INDEMNIFICATION AND INSURANCE

       35.     SD’s Indemnification of the United States.


               a.       The United States does not assume any liability by entering into this CD

or by virtue of any designation of SD as EPA’s authorized representatives under Section 104(e)

of CERCLA, 42 U.S.C. § 9604(e). SD shall indemnify, save, and hold harmless the United States

and its officials, agents, employees, contractors, subcontractors, and representatives for or from

any and all claims or causes of action arising from, or on account of, negligent or other wrongful

acts or omissions of SD, its officers, directors, employees, agents, contractors, subcontractors,

and any persons acting on SD’s behalf or under their control, in carrying out activities pursuant

to this CD, including, but not limited to, any claims arising from any designation of SD as EPA’s

authorized representatives under Section 104(e) of CERCLA. Further, SD agrees to pay the

United States all costs it incurs including, but not limited to, attorneys’ fees and other expenses

of litigation and settlement arising from, or on account of, claims made against the United States

based on negligent or other wrongful acts or omissions of SD, its officers, directors, employees,

agents, contractors, subcontractors, and any persons acting on their behalf or under their control,

in carrying out activities pursuant to this CD. The United States shall not be held out as a party to

any contract entered into by or on behalf of SD in carrying out activities pursuant to this CD.

Neither SD nor any such contractor shall be considered an agent of the United States.


               b.       The United States shall give SD notice of any claim for which the United

States plans to seek indemnification pursuant to this ¶ 35, and shall consult with SD prior to

settling such claim.


                                                 37
       36.     SD covenants not to sue and agree not to assert any claims or causes of action

against the United States for damages or reimbursement or for set-off of any payments made or

to be made to the United States, arising from or on account of any contract, agreement, or

arrangement between SD and any person for performance of Work on or relating to the Site,

including, but not limited to, claims on account of construction delays. In addition, SD shall

indemnify, save and hold harmless the United States with respect to any and all claims for

damages or reimbursement arising from or on account of any contract, agreement, or

arrangement between SD and any person for performance of Work on or relating to the Site,

including, but not limited to, claims on account of construction delays.


       37.     Insurance. No later than 15 days before commencing any on-site Work, SD shall

secure, and shall maintain until the first anniversary after issuance of EPA’s Certification of

Work Completion pursuant to ¶ 4.7 (Certification of Work Completion) of the SOW commercial

general liability insurance with limits of liability of $1 million per occurrence, automobile

liability insurance with limits of liability of $1 million per accident, and umbrella liability

insurance with limits of liability of $5 million in excess of the required commercial general

liability and automobile liability limits, naming the United States as an additional insured with

respect to all liability arising out of the activities performed by or on behalf of SD pursuant to

this CD. In addition, for the duration of this CD, SD shall satisfy, or shall ensure that its

contractors or subcontractors satisfy, all applicable laws and regulations regarding the provision

of worker’s compensation insurance for all persons performing the Work on behalf of SD in

furtherance of this CD. Prior to commencement of the Work, SD shall provide to EPA

certificates of such insurance and a copy of each insurance policy. SD shall resubmit such


                                                  38
certificates each year on the anniversary of the Effective Date, but need only submit copies of

coverage changes to each insurance policy. If SD demonstrates by evidence satisfactory to EPA

that any contractor or subcontractor maintains insurance equivalent to that described above, or

insurance covering the same risks but in a lesser amount, then, with respect to that contractor or

subcontractor, SD need provide only that portion of the insurance described above that is not

maintained by the contractor or subcontractor. SD shall ensure that all submittals to EPA under

this Paragraph identify the Terry Creek Dredge Spoil Areas/Hercules Outfall Site in Brunswick,

Georgia and the civil action number of this case.


                                  XIII. FORCE MAJEURE

       38.     “Force majeure,” for purposes of this CD, is defined as any event arising from

causes beyond the control of SD, of any entity controlled by SD, or of SD’s contractors that

delays or prevents the performance of any obligation under this CD despite SD’s best efforts to

fulfill the obligation. The requirement that SD exercise “best efforts to fulfill the obligation”

includes using best efforts to anticipate any potential force majeure and best efforts to address

the effects of any potential force majeure (a) as it is occurring and (b) following the potential

force majeure such that the delay and any adverse effects of the delay are minimized to the

greatest extent possible. “Force majeure” does not include financial inability to complete the

Work or a failure to achieve the Performance Standards.


       39.     If any event occurs or has occurred that may delay the performance of any

obligation under this CD for which SD intends or may intend to assert a claim of force majeure,

SD shall notify EPA’s Project Coordinator orally or, in his or her absence, EPA’s Alternate


                                                 39
Project Coordinator or, in the event both of EPA’s designated representatives are unavailable, the

Director of the Superfund Division, EPA Region 4, within 24 hours of when SD first knew that

the event might cause a delay. Within 10 days thereafter, SD shall provide in writing to EPA an

explanation and description of the reasons for the delay; the anticipated duration of the delay; all

actions taken or to be taken to prevent or minimize the delay; a schedule for implementation of

any measures to be taken to prevent or mitigate the delay or the effect of the delay; SD’s

rationale for attributing such delay to a force majeure; and a statement as to whether, in the

opinion of SD, such event may cause or contribute to an endangerment to public health or

welfare, or the environment. SD shall include with any notice all available documentation

supporting its claim that the delay was attributable to a force majeure. SD shall be deemed to

know of any circumstance of which SD, any entity controlled by SD, or SD’s contractors or

subcontractors knew or should have known. Failure to comply with the above requirements

regarding an event shall preclude SD from asserting any claim of force majeure regarding that

event, provided, however, that if EPA, despite the late or incomplete notice, is able to assess to

its satisfaction whether the event is a force majeure under ¶ 38 and whether SD has exercised its

best efforts under ¶ 38, EPA may, in its unreviewable discretion, excuse in writing SD’s failure

to submit timely or complete notices under this Paragraph.


       40.     If EPA agrees that the delay or anticipated delay is attributable to a force majeure,

the time for performance of the obligations under this CD that are affected by the force majeure

will be extended by EPA for such time as is necessary to complete those obligations. An

extension of the time for performance of the obligations affected by the force majeure shall not,

of itself, extend the time for performance of any other obligation. If EPA does not agree that the


                                                 40
delay or anticipated delay has been or will be caused by a force majeure, EPA will notify SD in

writing of its decision. If EPA agrees that the delay is attributable to a force majeure, EPA will

notify SD in writing of the length of the extension, if any, for performance of the obligations

affected by the force majeure.


       41.     If SD elects to invoke the dispute resolution procedures set forth in Section XIV

(Dispute Resolution) regarding EPA’s decision, it shall do so no later than 15 days after receipt

of EPA’s notice. In any such proceeding, SD shall have the burden of demonstrating by a

preponderance of the evidence that the delay or anticipated delay has been or will be caused by a

force majeure, that the duration of the delay or the extension sought was or will be warranted

under the circumstances, that best efforts were exercised to avoid and mitigate the effects of the

delay, and that SD complied with the requirements of ¶¶ 38 and 39. If SD carries this burden, the

delay at issue shall be deemed not to be a violation by SD of the affected obligation of this CD

identified to EPA and the Court.


       42.     The failure by EPA to timely complete any obligation under the CD or under the

SOW is not a violation of the CD, provided, however, that if such failure prevents SD from

meeting one or more deadlines in the SOW, SD may seek relief under this Section.


                              XIV. DISPUTE RESOLUTION

       43.     Unless otherwise expressly provided for in this CD, the dispute resolution

procedures of this Section shall be the exclusive mechanism to resolve disputes regarding this

CD. However, the procedures set forth in this Section shall not apply to actions by the United

States to enforce obligations of SD that have not been disputed in accordance with this Section.


                                                 41
       44.     A dispute shall be considered to have arisen when one party sends the other

parties a written Notice of Dispute. Any dispute regarding this CD shall in the first instance be

the subject of informal negotiations between the parties to the dispute. The period for informal

negotiations shall not exceed 20 days from the time the dispute arises, unless it is modified by

written agreement of the parties to the dispute.


       45.     Statements of Position.


               a.      In the event that the parties cannot resolve a dispute by informal

negotiations under the preceding Paragraph, then the position advanced by EPA shall be

considered binding unless, within 30 days after the conclusion of the informal negotiation period,

SD invokes the formal dispute resolution procedures of this Section by serving on the United

States a written Statement of Position on the matter in dispute, including, but not limited to, any

factual data, analysis, or opinion supporting that position and any supporting documentation

relied upon by SD. The Statement of Position shall specify SD’s position as to whether formal

dispute resolution should proceed under ¶ 46 (Record Review) or 47.


               b.      Within 30 days after receipt of SD’s Statement of Position, EPA will serve

on SD its Statement of Position, including, but not limited to, any factual data, analysis, or

opinion supporting that position and all supporting documentation relied upon by EPA. EPA’s

Statement of Position shall include a statement as to whether formal dispute resolution should

proceed under ¶ 46 (Record Review) or 47. Within 20 days after receipt of EPA’s Statement of

Position, SD may submit a Reply.




                                                   42
               c.      If there is disagreement between EPA and SD as to whether dispute

resolution should proceed under ¶ 46 (Record Review) or 47, the parties to the dispute shall

follow the procedures set forth in the Paragraph determined by EPA to be applicable. However,

if SD ultimately appeals to the Court to resolve the dispute, the Court shall determine which

Paragraph is applicable in accordance with the standards of applicability set forth in ¶¶ 46 and

47.


       46.     Record Review. Formal dispute resolution for disputes pertaining to the selection

or adequacy of any response action and all other disputes that are accorded review on the

administrative record under applicable principles of administrative law shall be conducted

pursuant to the procedures set forth in this Paragraph. For purposes of this Paragraph, the

adequacy of any response action includes, without limitation, the adequacy or appropriateness of

plans, procedures to implement plans, or any other items requiring approval by EPA under this

CD, and the adequacy of the performance of response actions taken pursuant to this CD. Nothing

in this CD shall be construed to allow any dispute by SD regarding the validity of the IROD’s

provisions.


               a.      An administrative record of the dispute shall be maintained by EPA and

shall contain all statements of position, including supporting documentation, submitted pursuant

to this Section. Where appropriate, EPA may allow submission of supplemental statements of

position by the parties to the dispute.


               b.      The Director of the Superfund Division, EPA Region 4, will issue a final

administrative decision resolving the dispute based on the administrative record described in



                                                43
¶ 46.a. This decision shall be binding upon SD, subject only to the right to seek judicial review

pursuant to ¶¶ 46.c and 46.d.


               c.      Any administrative decision made by EPA pursuant to ¶ 46.b shall be

reviewable by this Court, provided that a motion for judicial review of the decision is filed by SD

with the Court and served on all Parties within 10 days after receipt of EPA’s decision. The

motion shall include a description of the matter in dispute, the efforts made by the parties to

resolve it, the relief requested, and the schedule, if any, within which the dispute must be

resolved to ensure orderly implementation of this CD. The United States may file a response to

SD’s motion.


               d.      In proceedings on any dispute governed by this Paragraph, SD shall have

the burden of demonstrating that the decision of the Superfund Division Director is arbitrary and

capricious or otherwise not in accordance with law. Judicial review of EPA’s decision shall be

on the administrative record compiled pursuant to ¶ 46.a.


       47.     Formal dispute resolution for disputes that neither pertain to the selection or

adequacy of any response action nor are otherwise accorded review on the administrative record

under applicable principles of administrative law, shall be governed by this Paragraph.


               a.      The Director of the Superfund Division, EPA Region 4, will issue a final

decision resolving the dispute based on the statements of position and reply, if any, served under

¶ 45. The Superfund Division Director’s decision shall be binding on SD unless, within 20 days

after receipt of the decision, SD files with the Court and serves on the parties a motion for

judicial review of the decision setting forth the matter in dispute, the efforts made by the parties


                                                 44
to resolve it, the relief requested, and the schedule, if any, within which the dispute must be

resolved to ensure orderly implementation of the CD. The United States may file a response to

SD’s motion.


               b.      Notwithstanding ¶ K (CERCLA § 113(j) record review of IROD and

Work) of Section I (Background), judicial review of any dispute governed by this Paragraph

shall be governed by applicable principles of law.


       48.     The invocation of formal dispute resolution procedures under this Section does

not extend, postpone, or affect in any way any obligation of SD under this CD, except as

provided in ¶ 32 (Contesting Future Response Costs), as agreed by EPA, or as determined by the

Court. Stipulated penalties with respect to the disputed matter shall continue to accrue, but

payment shall be stayed pending resolution of the dispute, as provided in ¶ 56. Notwithstanding

the stay of payment, stipulated penalties shall accrue from the first day of noncompliance with

any applicable provision of this CD. In the event that SD does not prevail on the disputed issue,

stipulated penalties shall be assessed and paid as provided in Section XV (Stipulated Penalties).


                             XV.     STIPULATED PENALTIES

       49.     SD shall be liable to the United States for stipulated penalties in the amounts set

forth in ¶¶ 50 and 51 for failure to comply with the obligations of this CD specified below,

unless excused under Section XIII (Force Majeure). "Comply" as used in the previous sentence

includes compliance by SD with all applicable requirements of this CD, within the deadlines

established under this CD. If an initially submitted or resubmitted deliverable contains a material

defect, and the deliverable is disapproved or modified by EPA under 6.6(a) (Initial Submissions)


                                                 45
or 6.6(b) (Resubmissions) of the SOW due to such material defect, then the material defect shall

constitute a lack of compliance for purposes of this Paragraph.


       50.     Stipulated Penalty Amounts – Payments, Financial Assurance, Major

Deliverables, and Other Milestones.


               a.      The following stipulated penalties shall accrue per violation per day for

any noncompliance identified in ¶ 50.b:


                    Period of Noncompliance          Penalty Per Violation Per Day

                       1st through 14th day                       $750

                       15th through 30th day                      $1,500

                       31st day and beyond                        $3,000

               b.      Obligations.


                       (1)    Designating a Project Coordinator and Supervising Contractor

       according to Paragraph 9.


                       (2)    Complying with emergency release response and reporting

       requirements according to Paragraph 11.


                       (3)    Conducting community involvement activities according to

       Paragraph 12.


                       (4)    Complying with property requirements in accordance with Section

       VIII (Property Requirements).




                                                46
                       (5)    Establishment and maintenance of financial assurance in

       accordance with Section IX (Financial Assurance).


                       (6)    Payment of any amount due under Section X (Payments for

       Response Costs).


                       (7)    Establishment of an escrow account to hold any disputed Future

       Response Costs according to Paragraph 32 (Contesting Future Response Costs).


                       (8)    Establishment and maintenance of insurance according to

       Paragraph 37.


       51.     Stipulated Penalty Amounts – Other Deliverables. The following stipulated

penalties shall accrue per violation per day for failure to submit timely or adequate deliverables

pursuant to the CD other than those specified in Paragraph 50:


                    Period of Noncompliance          Penalty Per Violation Per Day

                       1st through 14th day                       $500

                       15th through 30th day                     $1,000

                       31st day and beyond                       $2,500

       52.     In the event that EPA assumes performance of a portion or all of the Work

pursuant to ¶ 63 (Work Takeover), SD shall be liable for a stipulated penalty in the amount of

$300,000. Stipulated penalties under this Paragraph are in addition to the remedies available

under ¶¶ 26 (Access to Financial Assurance) and 63 (Work Takeover).




                                                47
       53.     All penalties shall begin to accrue on the day after the complete performance is

due or the day a violation occurs and shall continue to accrue through the final day of the

correction of the noncompliance or completion of the activity. However, stipulated penalties

shall not accrue: (a) with respect to a deficient submission under ¶ 6.6 (Approval of

Deliverables) of the SOW, during the period, if any, beginning on the 31st day after EPA’s

receipt of such submission until the date that EPA notifies SD of any deficiency; (b) with respect

to a decision by the Director of the Superfund Division, EPA Region 4, under ¶ 46.b or 47.a of

Section XIV (Dispute Resolution), during the period, if any, beginning on the 21st day after the

date that SD’s reply to EPA’s Statement of Position is received until the date that the Director

issues a final decision regarding such dispute; or (c) with respect to judicial review by this Court

of any dispute under Section XIV (Dispute Resolution), during the period, if any, beginning on

the 31st day after the Court’s receipt of the final submission regarding the dispute until the date

that the Court issues a final decision regarding such dispute. Nothing in this CD shall prevent the

simultaneous accrual of separate penalties for separate violations of this CD.


       54.     Following EPA’s determination that SD has failed to comply with a requirement

of this CD, EPA may give SD written notification of the same and describe the noncompliance.

EPA may send SD a written demand for payment of the penalties. However, penalties shall

accrue as provided in the preceding Paragraph regardless of whether EPA has notified SD of a

violation.


       55.     All penalties accruing under this Section shall be due and payable to the United

States within 30 days after SD’s receipt from EPA of a demand for payment of the penalties,

unless SD invokes the Dispute Resolution procedures under Section XIV (Dispute Resolution)

                                                 48
within the 30-day period. All payments to the United States under this Section shall indicate that

the payment is for stipulated penalties and shall be made in accordance with ¶ 31.b (instructions

for future response cost payments).


       56.     Penalties shall continue to accrue as provided in ¶ 53 during any dispute

resolution period, but need not be paid until the following:


               a.      If the dispute is resolved by agreement of the parties or by a decision of

EPA that is not appealed to this Court, accrued penalties determined to be owed shall be paid to

EPA within 15 days after the agreement or the receipt of EPA’s decision or order;


               b.      If the dispute is appealed to this Court and the United States prevails in

whole or in part, SD shall pay all accrued penalties determined by the Court to be owed to EPA

within 60 days after receipt of the Court’s decision or order, except as provided in ¶ 56.c;


               c.      If the District Court’s decision is appealed by any Party, SD shall pay all

accrued penalties determined by the District Court to be owed to the United States into an

interest-bearing escrow account, established at a duly chartered bank or trust company that is

insured by the FDIC, within 60 days after receipt of the Court’s decision or order. Penalties shall

be paid into this account as they continue to accrue, at least every 60 days. Within 15 days after

receipt of the final appellate court decision, the escrow agent shall pay the balance of the account

to EPA or to SD to the extent that it prevails.


       57.     If SD fails to pay stipulated penalties when due, SD shall pay Interest on the

unpaid stipulated penalties as follows: (a) if SD has timely invoked dispute resolution such that

the obligation to pay stipulated penalties has been stayed pending the outcome of dispute

                                                  49
resolution, Interest shall accrue from the date stipulated penalties are due pursuant to ¶ 56 until

the date of payment; and (b) if SD fails to timely invoke dispute resolution, Interest shall accrue

from the date of demand under ¶ 55 until the date of payment. If SD fails to pay stipulated

penalties and Interest when due, the United States may institute proceedings to collect the

penalties and Interest.


       58.     The payment of penalties and Interest, if any, shall not alter in any way SD’s

obligation to complete the performance of the Work required under this CD.


       59.     Nothing in this CD shall be construed as prohibiting, altering, or in any way

limiting the ability of the United States to seek any other remedies or sanctions available by

virtue of SD’s violation of this CD or of the statutes and regulations upon which it is based,

including, but not limited to, penalties pursuant to Section 122(l) of CERCLA, 42 U.S.C.

§ 9622(l), provided, however, that the United States shall not seek civil penalties pursuant to

Section 122(l) of CERCLA for any violation for which a stipulated penalty is provided in this

CD, except in the case of a willful violation of this CD.


       60.     Notwithstanding any other provision of this Section, the United States may, in its

unreviewable discretion, waive any portion of stipulated penalties that have accrued pursuant to

this CD.


                           XVI. COVENANTS BY PLAINTIFF

       61.     Covenants for SD by United States. Except as provided in ¶ 62 (General

Reservations of Rights), the United States covenants not to sue or to take administrative action

against SD pursuant to Sections 106 and 107(a) of CERCLA for the Work, Past Response Costs,

                                                 50
and Future Response Costs. These covenants shall take effect upon the Effective Date. These

covenants are conditioned upon the satisfactory performance by SD of its obligations under this

CD. These covenants extend only to SD and do not extend to any other person.


       62.     General Reservations of Rights. The United States reserves, and this CD is

without prejudice to, all rights against SD with respect to all matters not expressly included

within Plaintiff’s covenants. Notwithstanding any other provision of this CD, the United States

reserves all rights against SD with respect to:


               a.      liability for failure by SD to meet a requirement of this CD;


               b.      liability arising from the past, present, or future disposal, release, or threat

of release of Waste Material outside of the Site;


               c.      liability based on the ownership of the Site by SD when such ownership

commences after signature of this CD by SD;


               d.       liability based on the operation of the Site by SD when such operation

commences after signature of this CD by SD and does not arise solely from SD’s performance of

the Work;


               e.      liability based on SD’s transportation, treatment, storage, or disposal, or

arrangement for transportation, treatment, storage, or disposal of Waste Material at or in

connection with the Site, other than as provided in the IROD, the Work, or otherwise ordered by

EPA, after signature of this CD by SD;




                                                  51
               f.      liability for damages for injury to, destruction of, or loss of natural

resources, and for the costs of any natural resource damage assessments;


               g.      criminal liability;


               h.      liability for violations of federal or state law that occur during or after

implementation of the Work;


               i.      liability, prior to achievement of Performance Standards, for additional

response actions that EPA determines are necessary to achieve and maintain Performance

Standards or to carry out and maintain the effectiveness of the remedy set forth in the IROD, but

that cannot be required pursuant to ¶ 13 (Modification of SOW or Related Deliverables);


               j.      liability for OU2, OU3, or additional operable units at the Site, or the final

response action for OU1; and


               k.      liability for costs that the United States will incur regarding the Site but

that are not within the definition of Future Response Costs.


       63.     Work Takeover.


               a.      In the event EPA determines that SD: (1) has ceased implementation of

any portion of the Work; (2) is seriously or repeatedly deficient or late in its performance of the

Work; or (3) is implementing the Work in a manner that may cause an endangerment to human

health or the environment, EPA may issue a written notice (“Work Takeover Notice”) to SD.

Any Work Takeover Notice issued by EPA will specify the grounds upon which such notice was




                                                 52
issued and will provide SD a period of 15 days within which to remedy the circumstances giving

rise to EPA’s issuance of such notice.


               b.      If, after expiration of the 15-day notice period specified in ¶ 63.a, SD has

not remedied to EPA’s satisfaction the circumstances giving rise to EPA’s issuance of the

relevant Work Takeover Notice, EPA may at any time thereafter assume the performance of all

or any portion(s) of the Work as EPA deems necessary (“Work Takeover”). EPA will notify SD

in writing (which writing may be electronic) if EPA determines that implementation of a Work

Takeover is warranted under this ¶ 63.b. Funding of Work Takeover costs is addressed under

¶ 26 (Access to Financial Assurance).


               c.      SD may invoke the procedures set forth in ¶ 46 (Record Review), to

dispute EPA’s implementation of a Work Takeover under ¶ 63.b. However, notwithstanding

SD’s invocation of such dispute resolution procedures, and during the pendency of any such

dispute, EPA may in its sole discretion commence and continue a Work Takeover under ¶ 63.b

until the earlier of (1) the date that SD remedies, to EPA’s satisfaction, the circumstances giving

rise to EPA’s issuance of the relevant Work Takeover Notice, or (2) the date that a final decision

is rendered in accordance with ¶ 46 (Record Review) requiring EPA to terminate such Work

Takeover.


       64.     Notwithstanding any other provision of this CD, the United States retains all

authority and reserves all rights to take any and all response actions authorized by law.




                                                53
                                 XVII. COVENANTS BY SD

       65.     Covenants by SD. Subject to the reservations in ¶ 67, SD covenants not to sue

and agrees not to assert any claims or causes of action against the United States with respect to

the Work, past response actions regarding the Site, Past Response Costs, Future Response Costs,

and this CD, including, but not limited to:


               a.      any direct or indirect claim for reimbursement from the EPA Hazardous

Substance Superfund through CERCLA §§ 106(b)(2), 107, 111, 112 or 113, or any other

provision of law;


               b.      any claims under CERCLA §§ 107 or 113, RCRA Section 7002(a),

42 U.S.C. § 6972(a), or state law regarding the Work, past response actions regarding the Site,

Past Response Costs, Future Response Costs, and this CD; or


               c.      any claims arising out of response actions at or in connection with the Site,

including any claim under the United States Constitution, the Georgia Constitution, the Tucker

Act, 28 U.S.C. § 1491, the Equal Access to Justice Act, 28 U.S.C. § 2412, or at common law.


       66.     Except as provided in ¶¶ 69 (Waiver of Claims by SD) and 76 (Res Judicata and

Other Defenses), the covenants in this Section shall not apply if the United States brings a cause

of action or issues an order pursuant to any of the reservations in Section XVI (Covenants by

Plaintiff), other than in ¶¶ 62.a (claims for failure to meet a requirement of the CD), 62.g

(criminal liability), and 62.h (violations of federal/state law during or after implementation of the

Work), but only to the extent that SD’s claims arise from the same response action, response

costs, or damages that the United States is seeking pursuant to the applicable reservation.

                                                 54
       67.      SD reserves, and this CD is without prejudice to, claims against the United States,

subject to the provisions of Chapter 171 of Title 28 of the United States Code, and brought

pursuant to any statute other than CERCLA or RCRA and for which the waiver of sovereign

immunity is found in a statute other than CERCLA or RCRA, for money damages for injury or

loss of property or personal injury or death caused by the negligent or wrongful act or omission

of any employee of the United States, as that term is defined in 28 U.S.C. § 2671, while acting

within the scope of his or her office or employment under circumstances where the United

States, if a private person, would be liable to the claimant in accordance with the law of the place

where the act or omission occurred. However, the foregoing shall not include any claim based on

EPA’s selection of response actions, or the oversight or approval of SD’s deliverables or

activities. In addition, nothing in this CD shall be viewed as a modification, amendment, or

novation of the Consent Decree in Hercules Incorporated v. United States Army Corps of

Engineers, No. 1:02CV01524 ESH, approved and entered by the U.S. District Court for the

District of Columbia on or about November 29, 2004.


       68.      Nothing in this CD shall be deemed to constitute approval or preauthorization of a

claim within the meaning of Section 111 of CERCLA, 42 U.S.C. § 9611, or 40 C.F.R.

§ 300.700(d).


       69.      Waiver of Claims by SD.


                a.     De Micromis Waiver. SD agrees not to assert any claims and to waive all

claims or causes of action (including but not limited to claims or causes of action under Sections

107(a) and 113 of CERCLA) that it may have for all matters relating to the Site against any



                                                55
person where the person’s liability to SD with respect to the Site is based solely on having

arranged for disposal or treatment, or for transport for disposal or treatment, of hazardous

substances at the Site, or having accepted for transport for disposal or treatment of hazardous

substances at the Site, if all or part of the disposal, treatment, or transport occurred before April

1, 2001, and the total amount of material containing hazardous substances contributed by such

person to the Site was less than 110 gallons of liquid materials or 200 pounds of solid materials;


               b.      Exceptions to Waiver.


                       (1)     The waiver under this ¶ 69.a (De Micromis Waiver) shall not apply

       with respect to any defense, claim, or cause of action that SD may have against any

       person otherwise covered by such waiver if such person asserts a claim or cause of action

       relating to the Site against SD.


                       (2)     The waiver under ¶ 69.a (De Micromis Waiver) shall not apply to

       any claim or cause of action against any person otherwise covered by such waiver if EPA

       determines that: (i) the materials containing hazardous substances contributed to the Site

       by such person contributed significantly or could contribute significantly, either

       individually or in the aggregate, to the cost of the response action or natural resource

       restoration at the Site; or (ii) such person has failed to comply with any information

       request or administrative subpoena issued pursuant to Section 104(e) or 122(e)(3)(B) of

       CERCLA, 42 U.S.C. § 9604(e) or 9622(e)(3)(B), or Section 3007 of RCRA, 42 U.S.C.

       § 6927, or has impeded or is impeding, through action or inaction, the performance of a

       response action or natural resource restoration with respect to the Site; or if (iii) such



                                                  56
       person has been convicted of a criminal violation for the conduct to which the waiver

       would apply and that conviction has not been vitiated on appeal or otherwise.


       70.     SD agrees not to seek judicial review of the final rule listing the Site on the NPL

based on a claim that changed site conditions that resulted from the performance of the Work in

any way affected the basis for listing the Site.


             XVIII.         EFFECT OF SETTLEMENT; CONTRIBUTION

       71.     Except as provided in ¶ 69 (Waiver of Claims by SD), nothing in this CD shall be

construed to create any rights in, or grant any cause of action to, any person not a Party to this

CD. Except as provided in Section XVII (Covenants by SD), each of the Parties expressly

reserves any and all rights (including, but not limited to, pursuant to Section 113 of CERCLA,

42 U.S.C. § 9613), defenses, claims, demands, and causes of action that each Party may have

with respect to any matter, transaction, or occurrence relating in any way to the Site against any

person not a Party hereto. Nothing in this CD diminishes the right of the United States, pursuant

to Section 113(f)(2) and (3) of CERCLA, 42 U.S.C. § 9613(f)(2)-(3), to pursue any such persons

to obtain additional response costs or response action and to enter into settlements that give rise

to contribution protection pursuant to Section 113(f)(2).


       72.     The Parties agree, and by entering this CD this Court finds, that this CD

constitutes a judicially-approved settlement pursuant to which SD has, as of the Effective Date,

resolved liability to the United States within the meaning of Section 113(f)(2) of CERCLA,

42 U.S.C. § 9613(f)(2), and is entitled, as of the Effective Date, to protection from contribution

actions or claims as provided by Section 113(f)(2) of CERCLA, or as may be otherwise provided


                                                   57
by law, for the “matters addressed” in this CD. The “matters addressed” in this CD are the Work,

Past Response Costs, and Future Response Costs.


         73.        The Parties further agree, and by entering this CD this Court finds, that the

complaint filed by the United States in this action is a civil action within the meaning of

Section 113(f)(1) of CERCLA, 42 U.S.C. § 9613(f)(1), and that this CD constitutes a judicially-

approved settlement pursuant to which SD has, as of the Effective Date, resolved liability to the

United States within the meaning of Section 113(f)(3)(B) of CERCLA, 42 U.S.C.

§ 9613(f)(3)(B).


         74.        SD shall, with respect to any suit or claim brought by it for matters related to this

CD, notify the United States in writing no later than 60 days prior to the initiation of such suit or

claim.


         75.        SD shall, with respect to any suit or claim brought against it for matters related to

this CD, notify in writing the United States within 10 days after service of the complaint on SD.

In addition, SD shall notify the United States within 10 days after service or receipt of any

Motion for Summary Judgment and within 10 days after receipt of any order from a court setting

a case for trial.


         76.        Res Judicata and Other Defenses. In any subsequent administrative or judicial

proceeding initiated by the United States for injunctive relief, recovery of response costs, or

other appropriate relief relating to the Site, SD shall not assert, and may not maintain, any

defense or claim based upon the principles of waiver, res judicata, collateral estoppel, issue

preclusion, claim-splitting, or other defenses based upon any contention that the claims raised by


                                                      58
the United States in the subsequent proceeding were or should have been brought in the instant

case; provided, however, that nothing in this Paragraph affects the enforceability of the

covenants not to sue set forth in Section XVI (Covenants by Plaintiff).


                            XIX. ACCESS TO INFORMATION

       77.     SD shall provide to EPA, upon request, copies of all records, reports, documents,

and other information (including records, reports, documents, and other information in electronic

form) (hereinafter referred to as “Records”) within SD’s possession or control or that of its

contractors or agents relating to activities at the Site or to the implementation of this CD,

including, but not limited to, sampling, analysis, chain of custody records, manifests, trucking

logs, receipts, reports, sample traffic routing, correspondence, or other documents or information

regarding the Work. SD shall also make available to EPA, for purposes of investigation,

information gathering, or testimony, its employees, agents, or representatives with knowledge of

relevant facts concerning the performance of the Work, subject to any privilege recognized under

federal law.


       78.     Privileged and Protected Claims.


               a.      SD may assert that all or part of a Record requested by Plaintiff is

privileged or protected from disclosure as provided under federal law, in lieu of providing the

Record, provided SD complies with ¶ 78.b, and except as provided in ¶ 78.c.


               b.      If SD assert a claim of privilege or protection, it shall provide Plaintiff

with the following information regarding such Record: its title; its date; the name, title, affiliation

(e.g., company or firm), and address of the author, of each addressee, and of each recipient; a

                                                  59
description of the Record’s contents; and the privilege or protection asserted. If a claim of

privilege or protection applies only to a portion of a Record, SD shall provide the Record to

Plaintiff in redacted form to mask the privileged or protected portion only. SD shall retain all

Records that it claims to be privileged or protected until Plaintiff has had a reasonable

opportunity to dispute the privilege or protection claim and any such dispute has been resolved in

the SD’s favor.


               c.      SD may make no claim of privilege or protection regarding: (1) any data

regarding the Site, including, but not limited to, all sampling, analytical, monitoring,

hydrogeologic, scientific, chemical, radiological or engineering data, or the portion of any other

Record that evidences conditions at or around the Site; or (2) the portion of any Record that SD

is required to create or generate pursuant to this CD.


       79.     Business Confidential Claims. SD may assert that all or part of a Record

provided to Plaintiff under this Section or Section XX (Retention of Records) is business

confidential to the extent permitted by and in accordance with Section 104(e)(7) of CERCLA,

42 U.S.C. § 9604(e)(7), and 40 C.F.R. § 2.203(b). SD shall segregate and clearly identify all

Records or parts thereof submitted under this CD for which SD asserts business confidentiality

claims. Records that SD claim to be confidential business information will be afforded the

protection specified in 40 C.F.R. Part 2, Subpart B. If no claim of confidentiality accompanies

Records when they are submitted to EPA, or if EPA has notified SD that the Records are not

confidential under the standards of Section 104(e)(7) of CERCLA or 40 C.F.R. Part 2,

Subpart B, the public may be given access to such Records without further notice to SD.



                                                 60
        80.     If relevant to the proceeding, the Parties agree that validated sampling or

monitoring data generated in accordance with the SOW and reviewed and approved by EPA

shall be admissible as evidence, without objection, in any proceeding under this CD.


        81.     Notwithstanding any provision of this CD, Plaintiff retains all of its information

gathering and inspection authorities and rights, including enforcement actions related thereto,

under CERCLA, RCRA, and any other applicable statutes or regulations.


                             XX.     RETENTION OF RECORDS

        82.     Until 5 years after EPA’s Certification of Work Completion under ¶ 4.7

(Certification of Work Completion) of the SOW, SD shall preserve and retain all non-identical

copies of Records (including Records in electronic form) now in its possession or control or that

come into its possession or control that relate in any manner to its potential liability under

CERCLA with respect to the Site, provided, however, that SD who is potentially liable as owner

or operator of the Site must retain, in addition, all Records that relate to the liability of any other

person under CERCLA with respect to the Site. SD must also retain, and instruct its contractors

and agents to preserve, for the same period of time specified above all non-identical copies of the

last draft or final version of any Records (including Records in electronic form) now in its

possession or control or that come into its possession or control that relate in any manner to the

performance of the Work, provided, however, that SD (and its contractors and agents) must

retain, in addition, copies of all data generated during the performance of the Work and not

contained in the aforementioned Records required to be retained. Each of the above record

retention requirements shall apply regardless of any corporate retention policy to the contrary.


                                                  61
       83.     At the conclusion of this record retention period, SD shall notify the United States

at least 90 days prior to the destruction of any such Records, and, upon request by the United

States, and except as provided in ¶ 78 (Privileged and Protected Claims), SD shall deliver any

such Records to EPA.


       84.     SD certifies individually that, to the best of its knowledge and belief, after

thorough inquiry, it has not altered, mutilated, discarded, destroyed, or otherwise disposed of any

Records (other than identical copies) relating to its potential liability regarding the Site since

notification of potential liability by the United States or the State and that it has fully complied

with any and all EPA and State requests for information regarding the Site pursuant to

Sections 104(e) and 122(e)(3)(B) of CERCLA, 42 U.S.C. §§ 9604(e) and 9622(e)(3)(B), and

Section 3007 of RCRA, 42 U.S.C. § 6927, and state law.


                           XXI. NOTICES AND SUBMISSIONS

       85.     All approvals, consents, deliverables, modifications, notices, notifications,

objections, proposals, reports, and requests specified in this CD must be in writing unless

otherwise specified. Whenever, under this CD, notice is required to be given, or a report or other

document is required to be sent, by one Party to another, it must be directed to the person(s)

specified below at the address(es) specified below. Any Party may change the person and/or

address applicable to it by providing notice of such change to all Parties. All notices under this

Section are effective upon receipt, unless otherwise specified. Notices required to be sent to

EPA, and not to the United States, should not be sent to the DOJ. Except as otherwise provided,




                                                  62
notice to a Party by email (if that option is provided below) or by regular mail in accordance with

this Section satisfies any notice requirement of the CD regarding such Party.


 As to the United States:                 EES Case Management Unit
                                          U.S. Department of Justice
                                          Environment and Natural Resources Division
                                          P.O. Box 7611
                                          Washington, D.C. 20044-7611
                                          eescdcopy.enrd@usdoj.gov
                                          Re: DJ # 90-11-3-11685



 As to EPA:                               Director, Superfund Division
                                          U.S. Environmental Protection Agency
                                          Region 4
                                          61 Forsyth Street, S.W.
                                          Atlanta, Georgia 30303-8960



 and:                                     Scott Martin
                                          Remedial Project Manager
                                          Superfund Division
                                          U.S. Environmental Protection Agency
                                          Region 4
                                          61 Forsyth Street, S.W.
                                          Atlanta, Georgia 30303-8960
                                          (404) 562-8916
                                          martin.scott@epa.gov

 As to the Regional Financial             Paula V. Painter
 Management Officer:                      Program Analyst
                                          Superfund Division
                                          U.S. Environmental Protection Agency
                                          Region 4
                                          61 Forsyth Street, S.W.
                                          Atlanta, Georgia 30303-8960
                                          (404) 562-8887
                                          painter.paula@epa.gov



                                                63
 At to EPA Cincinnati Finance             EPA Cincinnati Finance Center
 Center:                                  26 W. Martin Luther King Drive
                                          Cincinnati, Ohio 45268
                                          cinwd_acctsreceivable@epa.gov

 As to the State:                         Jeff Cown, Chief
                                          Land Protection Branch
                                          Georgia Environmental Protection Division
                                          2 MLK Jr. Drive, Suite 1054 East
                                          Atlanta, Georgia 30334
                                          (404) 656-7802
                                          Jeff.Cown@dnr.ga.gov

 As to SD:                                Timothy D. Hassett
                                          Remediation Project Manager
                                          Ashland LLC
                                          500 Hercules Road
                                          Wilmington, Delaware 19808
                                          (302) 995-3456
                                          tdhassett@ashland.com


                                          AND

                                          Kathleen Campbell
                                          Manko, Gold, Katcher & Fox, LLP
                                          401 City Avenue, Suite 901
                                          Bala Cynwyd, Pennsylvania 19004
                                          (484) 430-2316
                                          kcampbell@mankogold.com

                         XXII. RETENTION OF JURISDICTION

       86.     This Court retains jurisdiction over both the subject matter of this CD and SD for

the duration of the performance of the terms and provisions of this CD for the purpose of

enabling any of the Parties to apply to the Court at any time for such further order, direction, and

relief as may be necessary or appropriate for the construction or modification of this CD, or to



                                                 64
effectuate or enforce compliance with its terms, or to resolve disputes in accordance with

Section XIV (Dispute Resolution).


                                XXIII.          APPENDICES

       87.     The following appendices are attached to and incorporated into this CD:


       “Appendix A” are maps of OU1 and the Site.


       “Appendix B” is the OU1 Interim Record of Decision.


       “Appendix C” is the SOW.


                              XXIV.           MODIFICATION

       88.     Except as provided in ¶ 13 (Modification of SOW or Related Deliverables),

material modifications to this CD, including the SOW, shall be in writing, signed by the United

States and SD, and shall be effective upon approval by the Court. Except as provided in ¶ 13,

non-material modifications to this CD, including the SOW, shall be in writing and shall be

effective when signed by duly authorized representatives of the United States and SD. A

modification to the SOW shall be considered material if it implements a ROD amendment that

fundamentally alters the basic features of the selected remedy within the meaning of 40 C.F.R.

§ 300.435(c)(2)(ii). Before providing its approval to any modification to the SOW, the United

States will provide the State with a reasonable opportunity to review and comment on the

proposed modification. Schedules specified in this CD or SOW for completion of the Work may

be modified by written approval of the EPA after written request by the SD.




                                               65
          89.   Nothing in this CD shall be deemed to alter the Court’s power to enforce,

supervise, or approve modifications to this CD.


          XXV. LODGING AND OPPORTUNITY FOR PUBLIC COMMENT

          90.   This CD shall be lodged with the Court for at least 30 days for public notice and

comment in accordance with Section 122(d)(2) of CERCLA, 42 U.S.C. § 9622(d)(2), and

28 C.F.R. § 50.7. The United States reserves the right to withdraw or withhold its consent if the

comments regarding the CD disclose facts or considerations that indicate that the CD is

inappropriate, improper, or inadequate. SD consents to the entry of this CD without further

notice.


          91.   If for any reason the Court should decline to approve this CD in the form

presented, this agreement is voidable at the sole discretion of any Party and the terms of the

agreement may not be used as evidence in any litigation between the Parties.


                          XXVI.          SIGNATORIES/SERVICE

          92.   Each undersigned representative of SD and the Assistant Attorney General for the

Environment and Natural Resources Division of the Department of Justice certifies that he or she

is fully authorized to enter into the terms and conditions of this CD and to execute and legally

bind such Party to this document.


          93.   SD agrees not to oppose entry of this CD by this Court or to challenge any

provision of this CD unless the United States has notified SD in writing that it no longer supports

entry of the CD.


                                                  66
Signature Page for CD regarding OU1 of the Terry Creek Dredge Spoil Areas/Hercules Outfall
                                           Site



                                  Bobby L. Christine
                                  United States Attorney
                                  Southern District of Georgia


                                  s/ Bradford C. Patrick
                                  Bradford C. Patrick
                                  Assistant United States Attorney
                                  Southern District of Georgia
                                  South Carolina Bar No. 102092
                                  U.S. Attorney’s Office
                                  Post Office Box 8970
                                  Savannah, GA 31412
                                  Bradford.patrick@usdoj.gov
                                  Phone (912) 652-4422 (main)




                                           69
